INSURED COPY 033-75-87 - 02 INVESTMENT COMPANY BOND GREAT AMERICAN INSURANCE COMPANY (A Stock Insurance Company, Herein Called the Underwriter) DECLARATIONS Bond No. 033-75-87 - 02 Item 1. Name of Insured (herein called Insured): Stone Ridge Trust Principal Address: 405 Lexington Avenue, 55th Floor New York, NY 10174 Item 2. Bond Period from 12:01 a.m.02/01/2014 to 12:01 a.m.02/01/2015 the effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of said dates. Item 3.
